 Case: 1:19-cv-01306 Document #: 55 Filed: 05/28/19 Page 1 of 1 PageID #:1212

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Charlene Figueroa, et al.
                                   Plaintiff,
v.                                                     Case No.: 1:19−cv−01306
                                                       Honorable Gary Feinerman
Kronos Incorporated
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 28, 2019:


        MINUTE entry before the Honorable Gary Feinerman:Plaintiff's motion to
transfer, consolidate, and appoint interim counsel [37] is granted. The court recommends
to the Executive Committee that Marshall v. Kronos Inc., 19 C 1511, be reassigned from
Judge Kocoras's calendar to Judge Feinerman's calendar pursuant to Local Rule 40.4.
Upon reassignment, The Figueroa case (19 C 1306) and Marshall case (19 C 1511) will be
consolidated under Civil Rule 42(a), and Jay Edelson of Edelson PC and James B. Zouras
of Stephan Zouras LLP will be appointed interim counsel pursuant to Civil Rule
23(g)(3).Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
